      Case 1:20-cv-01371-PAE-BCM Document 20 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                             09/21/2020
FREDERICK D. PINA,
               Plaintiff,
                                                     20-CV-1371 (PAE) (BCM)
       -against-
                                                     ORDER
THE UNITED STATES OF AMERICA,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       On September 3, 11, and 16, 2020, the Court's Order Granting IFP Application (Dkt. No.
5), Order Regarding General Pretrial Management (Dkt. No. 9), and Information Package (Dkt.
No. 8), respectively, all of which were mailed to plaintiff Pina's address of record, 296 Ninth
Avenue, New York, NY 10001, were returned as undeliverable. In response to an inquiry from
chambers, plaintiff confirmed that his mailing address has changed and is now 357 Marcus
Garvey Blvd #109, Brooklyn, NY 11221.

       Plaintiff is reminded that it is his responsibility to (a) update the Court if and when his
address changes, and (b) keep himself informed of the progress of this action, including the filing
of motions by defendant and the issuance of orders by the Court – both of which may require a
written response, by a specified deadline, from plaintiff. Should plaintiff fail to meet those
deadlines, significant sanctions may be imposed, up to and including the dismissal of this action.

        Plaintiff must promptly file a Notice of Change of Address confirming his mailing
address and including his telephone number and email address. The form is available on the
Court's website at https://nysd.uscourts.gov/node/823.

        Meanwhile, the Clerk of Court is respectfully directed to update the docket to reflect
plaintiff Pina's mailing address as: 357 Marcus Garvey Blvd #109, Brooklyn, NY 11221.

        Chambers will mail a copy of this Order, as well as its Orders at Dkt. Nos. 5, 8, 9, and 19,
to plaintiff at his new address. The Order at Dkt. No. 9 includes a decription of the ways in
which a pro se party may file documents during the national health emergency.

Dated: New York, New York
       September 21, 2020                        SO ORDERED.




                                                 ________________________________
                                                 BARBARA MOSES
                                                 United States Magistrate Judge
